DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,020,189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 and 12/10/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued the lack of teaching regarding new claim amendment such as first and second frame, three-dimensional image and first and second threshold relating to distance. And updated search found that Dellaert et al (US 2011/0169923) in the same field of image analysis of object identification deal with 3D image data that take into consideration of sequence frames (first and second image frame) and distance threshold consideration as well in 0013. Please review of the Office Action below for further detail of the new combine teaching between Wang et al (US 2011/0286633) in view of Dellaert et al (US 2011/0169923).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2011/0286633) in view of Dellaert et al (US 2011/0169923).
Claim 1:
Wang et al (US 2011/0286633) teaches the following subject matter:
An apparatus, comprising: 
at least one memory (0040 teaches use of memory for system); 
computer readable instructions (0032 teaches computer readable instruction/languages such a JAVA, C, C++, HTML); and 
processor circuitry to execute the computer readable instructions to (0015 teaches use of processor): 
execute, in connection with a first frame of data representative of an object present in an environment, a three-dimensional recognition analysis on the first frame of data to determine the [[an]] object is within a first threshold distance from a sensor (figure 3 and 0034-0041 teaches image frames, Stereo camera (3D) for images, 0042 teaches counting object of interest, 0047-0051 teaches field of view for the threshold distance of the camera, and 0101 teach location consideration such as (x,y,t,h)); 
execute a two-dimensional recognition analysis on the object in the second frame (0051-0054 teaches x-y coordinate in the same location of field of view of image frames for object detection); and 
output identification information determined by the two-dimensional recognition analysis for the object (abstract teaches identifying, tracking and counting human object of interest from image frames).
Wang et al teaches all the subject matter above, but not the following which is taught by Dellaert et al (US 2011/0169923) teaches:
execute, in connection with a second frame of data representative of the object present in the environment, the three-dimensional recognition analysis on the second frame of data to detect that the object has moved outside the first threshold distance but is within a second threshold distance from the sensor, the [[in a]] second frame subsequent to the first frame (0013 teaches consideration of first and second frame of three-dimensional object match point (recognition analysis) with sensor consideration of first and sensor distance features threshold (within and outside distance), where abstract teaches threshold as part of distance).
Wang et al and Dellaert et al are both in the field of image analysis, especially object identification using 2D and 3D image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Wang et al by Dellaert et al where such sensor such as cameras, which are cheap, passive and have low power consumption for improve large-scale accuracy as disclosed by Dellaert et al in 0006. 

Claim 2:
Dellaert et al teach:
The device apparatus of claim 1, wherein the processor circuitry is to execute the two-dimensional recognition analysis with a focal point corresponding to [[the]] a location of the object in the second frame (in addition to above 0011-0012 teaches points in 2D image for matching in the first and second images).
Claim 3:
Dellaert et al teach:
The apparatus of claim 2, wherein to execute the two-dimensional recognition analysis with the location of the object as the focal point, the processor circuitry is to limit the two-dimensional recognition analysis to a portion of the second frame associated with the location of the object in the second frame (in addition to above figure 1 and 0020 teaches portions such as road, building, topographic feature, tree are portion of image frame that are considered).

Claim 4:
Dellaert et al teach:
The device apparatus of claim 3, wherein the portion of the second frame corresponds to a shape surrounding the location of the object in the second frame (0020-0022 teaches where feature near (surrounding) the feature of interest in successive image frames are considered).

Claim 5:
Dellaert et al teach:
The device apparatus of claim 1, wherein the first frame of data includes three-dimensional data (0011-0012 teaches three-dimensional image the object are image data captured). 

Claim 6:
Wang et al teaches:
The device apparatus of claim 1, wherein the processor circuitry is to execute the two-dimensional recognition analysis in response to occurrence of a time event (0101 teaches variables for consideration such as (x,y,t,h), for x-y coordinate and t for time).
Claim 7:
Wang et al teaches:
The device apparatus of claim 1, wherein the two-dimensional recognition analysis and the three-dimensional recognition analysis determine whether the object corresponds to a person (0047-0054 teaches stereo(3D) image, paragraph 0050 addresses the 2D analyses and paragraph 0053 address the human/object/people consideration).

Claim 8:
Wang et al teaches:
The device of claim 6, wherein the processor circuitry 1s to calculate a people count based on results of at least one of the three-dimensional recognition analysis or the two-dimensional recognition analysis (0053 addresses counting of human).

Claim 9:
Wang et al (US 2011/0286633) teaches the following subject matter:
A method comprising: 
executing, in connection with a first frame of data representative of an object present in an environment, a three-dimensional recognition analysis on the first frame of data to determine the [[an]] object detected in an environment is within a first threshold distance from a sensor (figure 3 and 0034-0041 teaches image frames, Stereo camera (3D) for images, 0042 teaches counting object of interest, 0047-0051 teaches field of view for the threshold distance of the camera, and 0101 teach location consideration such as (x,y,t,h)); 
executing a two-dimensional recognition analysis on the object in the second frame (0051-0054 teaches x-y coordinate in the same location of field of view of image frames for object detection); and 
outputting identification information determined by the two-dimensional recognition analysis for the object (abstract teaches identifying, tracking and counting human object of interest from image frames).
Wang et al teaches all the subject matter above, but not the following which is taught by Dellaert et al (US 2011/0169923) teaches:
executing, in connection with a second frame of data representative of the object present in the environment, the three-dimensional recognition analysis on the second frame of data to detect, by executing an instruction with a processor, that the object has moved outside the first threshold distance but is within a second threshold distance from the sensor, the [[in a]] second frame subsequent to the first frame (0013 teaches consideration of first and second frame of three-dimensional object match point (recognition analysis) with sensor consideration of first and sensor distance features threshold (within and outside distance), where abstract teaches threshold as part of distance).
Wang et al and Dellaert et al are both in the field of image analysis, especially object identification using 2D and 3D image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Wang et al by Dellaert et al where such sensor such as cameras, which are cheap, passive and have low power consumption for improve large-scale accuracy as disclosed by Dellaert et al in 0006. 

Claim 10:
Dellaert et al teach:
The method of claim 9, further including storing a location of the object in the second frame, wherein the two-dimensional recognition analysis is to use the location of the object in the second frame as a focal point (in addition to above 0011-0012 teaches points in 2D image for matching in the first and second images, where these points are view as the focal points of interest).
Claim 11:
Dellaert et al teach:
The method of claim 10, wherein the location of the object is used as the focal point for the two-dimensional recognition analysis by limiting the two-dimensional recognition analysis to a portion of the second frame associated with the location of the object in the second frame (in addition to above figure 1 and 0020 teaches portions such as road, building, topographic feature, tree are portion of image frame that are considered).

Claim 12:
Dellaert et al teach:
The method of claim 11, wherein the portion of the second frame corresponds to a shape surrounding the stored location of the object in the first second frame (0020-0022 teaches where feature near (surrounding) the feature of interest in successive image frames are considered).

Claim 13:
Dellaert et al teach:
The method of claim 9, wherein the first frame of data includes three-dimensional data (0011-0012 teaches three-dimensional image the object are image data captured).

Claim 14:
Wang et al teaches:
The method of claim 9, wherein the two-dimensional recognition analysis is executed in response to occurrence of a time event (0101 teaches variables for consideration such as (x,y,t,h), for x-y coordinate and t for time).
Claim 15:
Wang et al teaches:
The method of claim 9, wherein the two-dimensional recognition analysis and the three-dimensional recognition analysis determine whether the object corresponds to a person (0047-0054 teaches stereo(3D) image, paragraph 0050 addresses the 2D analyses and paragraph 0053 address the human/object/people consideration).

Claim 16:
Wang et al teaches:
The method of claim 15, further including calculating a people count based on results of at least one of the three-dimensional recognition analysis or the two-dimensional recognition analysis (0053 addresses counting of human).

Claim 17:
Wang et al (US 2011/0286633) teaches the following subject matter:
A tangible machine readable storage medium comprising instructions that, when executed, cause a machine to at least: 
executing, in connection with a first frame of data representative of an object present in an environment, a three-dimensional recognition analysis on the first frame of data to determine the [[an]] object detected in an environment is within a first threshold distance from a sensor (figure 3 and 0034-0041 teaches image frames, Stereo camera (3D) for images, 0042 teaches counting object of interest, 0047-0051 teaches field of view for the threshold distance of the camera, and 0101 teach location consideration such as (x,y,t,h)); 
executing a two-dimensional recognition analysis on the object in the second frame (0051-0054 teaches x-y coordinate in the same location of field of view of image frames for object detection); and 
outputting identification information determined by the two-dimensional recognition analysis for the object (abstract teaches identifying, tracking and counting human object of interest from image frames).
Wang et al teaches all the subject matter above, but not the following which is taught by Dellaert et al (US 2011/0169923) teaches:
executing, in connection with a second frame of data representative of the object present in the environment, the three-dimensional recognition analysis on the second frame of data to detect, by executing an instruction with a processor, that the object has moved outside the first threshold distance but is within a second threshold distance from the sensor, the [[in a]] second frame subsequent to the first frame (0013 teaches consideration of first and second frame of three-dimensional object match point (recognition analysis) with sensor consideration of first and sensor distance features threshold (within and outside distance), where abstract teaches threshold as part of distance).
Wang et al and Dellaert et al are both in the field of image analysis, especially object identification using 2D and 3D image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Wang et al by Dellaert et al where such sensor such as cameras, which are cheap, passive and have low power consumption for improve large-scale accuracy as disclosed by Dellaert et al in 0006. 

Claim 18:
Dellaert et al teach:
A storage medium as defined in claim 17, wherein the instructions, when executed, cause the machine to store a location of the object in the second frame, the two-dimensional recognition analysis to use the location of the object in the second frame as a focal point (in addition to above 0011-0012 teaches points in 2D image for matching in the first and second images, where these points are view as the focal points of interest).
Claim 19:
Dellaert et al teach:
A storage medium as defined in claim 18, wherein to use the location of the object as the focal point, the instructions, when executed, cause the machine to limit the two-dimensional recognition analysis to a portion of the second frame associated with the location of the object in the second frame (in addition to above figure 1 and 0020 teaches portions such as road, building, topographic feature, tree are portion of image frame that are considered).
Claim 20:
Wang et al teaches:
A storage medium as defined in claim 19, wherein the instructions, when executed, cause the machine to execute the two-dimensional recognition analysis in response to occurrence of a time event (0101 teaches variables for consideration such as (x,y,t,h), for x-y coordinate and t for time).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buehler (US 2007/0182818) teaches Object Tracking And Alerts - Although useful for purposes where limited activity is expected (intruders into otherwise restricted areas, for example), such systems cannot effectively identify and track objects in busy environments. POS applications are typically limited to cash registers located at specific check-out locations within a store. Furthermore, most video surveillance systems require some form of human interaction to positively identify subjects as they traverse the facility and move from one camera to another and to detect anomalies (e.g., suspicious behavior, missing merchandise, etc.) that prompt action (0007).
Wang et al (US 2009/0010490) teaches SYSTEM AND PROCESS FOR DETECTING, TRACKING AND COUNTING HUMAN OBJECTS OF INTEREST - identifying, tracking, and counting human objects of interest based upon at least one pair of stereo image frames taken by at least one image capturing device, comprising the steps of: obtaining said stereo image frames and converting each said stereo image frame to a rectified image frame using calibration data obtained for said at least one image capturing device; generating a disparity map based upon a pair of said rectified image frames; generating a depth map based upon said disparity map and said calibration data; identifying the presence or absence of said objects of interest from said depth map and comparing each of said objects of interest to existing tracks comprising previously identified objects of interest; for each said presence of an object of interest, adding said object of interest to one of said existing tracks if said object of interest matches said one existing track, or creating a new track comprising said object of interest if said object of interest does not match any of said existing tracks; updating each said existing track; and maintaining a count of said objects of interest in a given time period based upon said existing tracks created or modified during said given time period (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656